Fourth Court of Appeals
                                San Antonio, Texas
                                    December 19, 2018

                                   No. 04-18-00812-CV

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellant

                                             v.

                                Naomi MARKHAM, et al.,
                                       Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-01166
                        Honorable Martha Tanner, Judge Presiding


                                      ORDER
       The Appellant’s Frist Motion for Extension of Time to File Brief is GRANTED. Time is
extended to January 22, 2019.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court